ORDER
Appellant Scott T. Motley appeals his conviction by jury of one count of second-degree burglary, first-degree murder, and *776armed criminal action. He raises three points on appeal. First, he contends that the trial court erred by excluding the testimony of two witnesses regarding hearsay statements made by Dennis Summers, another individual connected with the crime, which Motley contends should have been admitted under the doctrine of Chambers v. Mississippi, 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973). Second, Motley argues that the trial court erred in denying his motion to suppress several statements. He claims that these statements were not voluntary, because they were made during extended periods of questioning during which he was allegedly deprived of rest, food, and/or sleep. For his third allegation of error, Motley claims that the trial court committed plain error by permitting one of the investigating officers to testify regarding Summers’ hearsay statement that he saw Motley enter the victim’s residence to commit the murder. We affirm. Rule 30.25(b).
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.